      Case 2:19-cv-00594-SMV-CG Document 36 Filed 07/10/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

DANNY WILLIAMS,

              Plaintiff,
v.                                                             CV No. 19-594 SMV/CG

NINE ENERGY SERVICES,

              Defendant.


                           ORDER FOR JOINT STATUS REPORT

       IT IS HEREBY ORDERED that the parties shall prepare a joint status report

outlining the status of discovery. The parties are directed to submit the status report no

later than July 24, 2020.

       IT IS SO ORDERED.


                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
